


116 HR 7887 IH: Pandemic Child Hunger Prevention Act
U.S. House of Representatives
2020-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 7887
IN THE HOUSE OF REPRESENTATIVES

July 30, 2020
Mr. Scott of Virginia (for himself, Ms. Omar, Ms. Fudge, Ms. Bonamici, Mr. McGovern, Ms. Velázquez, Mr. Ryan, Mrs. Davis of California, Mrs. Trahan, Mr. Morelle, Ms. Wild, Mr. Castro of Texas, Mr. DeSaulnier, Mrs. Watson Coleman, Ms. Adams, Mrs. Hayes, and Mr. Grijalva) introduced the following bill; which was referred to the Committee on Education and Labor

A BILL
To reimburse school food authorities at the free rate for meals served during school year 2020–2021 under the school breakfast program and the school lunch program, and for other purposes.


1.Short titleThis Act may be cited as the Pandemic Child Hunger Prevention Act. 2.Reimbursement for meals served during school year 2020–2021 (a)Provisions relating to school year 2020–2021 (1)Reimbursements during school year 2020–2021Notwithstanding any other provision of law, during school year 2020–2021, in making reimbursements to a State—
(A)for lunches served by school food authorities in such State under the school lunch program under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.), the Secretary shall reimburse such State at the free lunch rate; and (B)for breakfasts served by school food authorities in such State under the school breakfast program under section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773), the Secretary shall reimburse such State at the free breakfast rate.
(2)Participation in meal programs during school year 2020–2021Notwithstanding any other provision of law, during school year 2020–2021, all children enrolled in a school that participates— (A)in the school lunch program under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) shall be eligible (without application) to receive free lunch under such Act; and
(B)in the school breakfast program under section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773) shall be eligible (without application) to receive free breakfast under such section. (3)One-time election to exclude school year 2020–2021Notwithstanding any other provision of law, a local educational agency may make a one-time election to exclude school year 2020–2021 from the 4-year period during which such local educational agency elects to receive payments under subparagraphs (C), (E), or (F) of section 11(a)(1) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1759a(a)(1)).
(b)Provisions relating to school year 2021–2022
(1)Calculation of identified students for school year 2021–2022For school year 2021–2022, in determining the percentage of identified students under section 11(a)(1)(F) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1759a(a)(1)(F)), local educational agencies and States— (A)shall certify students in accordance with paragraphs (4), (5), (6), and (15) of section 9(b) of such Act (42 U.S.C. 1758(b)) not later than April 1, 2021; and
(B)notwithstanding any other provision of law, may use the percentage of identified students— (i)as of August 31, 2020; or
(ii)as of August 31, 2021. (2)Selection of schools under fresh fruit and vegetable program for school year 2021–2022Notwithstanding any other provision of law, for purposes of participating in the program under section 19 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1769a) during school year 2021–2022, each State shall use the percentage of identified students for such school year determined in accordance with paragraph (1) to determine which schools meet the requirements of subsection (d)(1)(A)(i) of such section 19 (42 U.S.C. 1769a(d)(1)(A)(i)). 
(3)Paid lunch calculation for school year 2021–2022Notwithstanding any other provision of law, for purposes of establishing a price for paid lunches under section 12(p) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1760(p)) for school year 2021–2022— (A)school year 2020–2021 shall not apply as the previous school year; and
(B)school year 2019–2020 shall apply as the previous school year.  (c)DefinitionsIn this section:
(1)Free breakfast rateThe term free breakfast rate means the amount equal to— (A)the national average breakfast payment for free breakfast under section 4(b)(1)(B) of the Child Nutrition Act of 1966 (42 U.S.C. 1773(b)(1)(B)) (as adjusted pursuant to section 11(a) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1759a(a))), plus
(B)in the case of a school food authority that meets the requirements for severe need under section 4(b)(2) of the Child Nutrition Act of 1966 (42 U.S.C. 1773(b)(2)), the additional payment amount specified under such section (as adjusted pursuant to section 11(a) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1759a(a))), plus (C)the additional amount under section 4(b)(3) of the Child Nutrition Act of 1966 (42 U.S.C. 1773(b)(3)).
(2)Free lunch rateThe term free lunch rate means the amount equal to— (A)the national average lunch rate under section 4(b)(2) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1753(b)(2)) (as adjusted pursuant to section 11(a) of such Act (42 U.S.C. 1759a(a))), plus
(B)in the case of a school food authority in which 60 percent or more of the lunches served in the school lunch program during the second preceding school year were served free or at a reduced price, the additional payment amount specified under section 4(b)(2) of such Act (42 U.S.C. 1753(b)(2)), plus (C)in the case of a school food authority that is determined eligible under subparagraph (D) of section 4(b)(3) of such Act (42 U.S.C. 1753(b)(3)), the additional payment amount specified in subparagraph (C)(i) of such section (as adjusted pursuant to section 11(a) of such Act (42 U.S.C. 1759a(a))), plus
(D)the applicable special assistance factor under section 11(a)(2) of such Act (42 U.S.C. 1759a(a)(2)) (as adjusted pursuant to section 11(a) of such Act (42 U.S.C. 1759a(a))). (3)SecretaryThe term Secretary means the Secretary of Agriculture.
3.Eligibility under other child nutrition programs during school year 2020–2021
(a)In generalNotwithstanding any other provision of law, during school year 2020–2021, each child enrolled in a school that participates in the school lunch program under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) or in the school breakfast program under section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773) shall be treated under a qualified child nutrition program as a child certified eligible (without application) for free school meals. (b)Qualified child nutrition program definedIn this section, the term qualified child nutrition program means—
(1)the summer food service program for children under section 13(a)(1)(A)(i) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1761(a)(1)(A)(i)); (2)the program for at-risk school children under section 17(r) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1766(r)); and
(3)the meal supplements for children in afterschool care program under section 17A of the Richard B. Russell National School Lunch Act (42 U.S.C. 1766a).  